                              Case 20-20403-LMI          Doc 44     Filed 04/21/21      Page 1 of 2




              ORDERED in the Southern District of Florida on April 20, 2021.




                                                                    Laurel M. Isicoff
                                                                    Chief United States Bankruptcy Judge
___________________________________________________________________________




                                             UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF FLORIDA
                                                     www.flsb.uscourts.gov

              In re: Ruben Carrazana                                        Case No. 20-20403-LMI-
                                                                            Chapter 13
                     Debtor(s)      /

                     ORDER SUSTAINING DEBTOR’S OBJECTION TO CLAIM OF DEUTSCHE BANK
                        NATIONAL TRUST COMPANY AS TRUSTEE FOR BANK OF AMERICA

                     This matter having been considered without hearing upon the Debtor's Objection to Claim[s] of
              Deutsche Bank National Trust Company As Trustee for Bank of America [DE #_42___], and the objector
              by submitting this form order having represented that the objection was served on the parties listed below,
              that the 30-day response time provided by Local Rule 3007-1(D) has expired, that no one listed below has
              filed, or served on the objector, a response to the objection, and that the relief to be granted in this order is
              the identical relief requested in the objection, and this court having considered the basis for the objection
              to the claim, it is

              ORDERED that Debtor's objection to the following claim is sustained:

              Claim holder                                Claim No.
              Bank of America                             3-1
              Disposition: The claim is allowed as filed with no distribution from the Chapter 13 Trustee.

                                                                     ###
              Submitted by:
              Robert Sanchez, P.A.,
              355 W 49 ST,
              Hialeah, FL 33012
      LF-24 (rev. 12/01/09)                                  Page 1 of 2
                         Case 20-20403-LMI       Doc 44     Filed 04/21/21     Page 2 of 2




        (305) 687-8008

        Robert Sanchez, P.A shall serve a copy of the signed order on all required parties and file with the court a
        certificate of service conforming with Local Rule 2002-1(F).




LF-24 (rev. 12/01/09)                                Page 2 of 2
